EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on FormS-8 pertaining to the Hurco Companies, Inc. 2008 Equity Incentive Plan of our report dated January10, 2008, with respect tothe consolidated financial statements and financial statement scheduleof Hurco Companies, Inc. and subsidiaries and the effectiveness of internal control overfinancial reporting, which report appears inthe Annual Report on Form10-K of Hurco Companies, Inc. for the year ended October31, /s/ Crowe
